Quinn, Chief Judge
(dissenting):
I reject the idea, which manifestly underlies the decision of the board of review, that restriction to the limits of the entire post is such restraint upon a person as to impose upon the Government the obligation to proceed with reasonable dispatch to investigate an offense of which he is suspected and bring him to trial thereon. I do not believe that a restriction of this kind is within the contemplation of the Article 10 provision relating to *431persons “placed in arrest or confinement prior to trial.” Consequently, in my opinion, the Government is not accountable for any alleged delay in its investigation during the period from November 30, 1966, when the investigation was begun, to March 9, 1967, when charges were preferred and the accused informed thereof. United States v Feinberg, 383 F2d 60 (CA2d Cir) (1967), certiorari denied, — US —, 19 L ed 2d 836, 88 S Ct 788. All proceedings subsequent to the filing of charges and the date of trial were completed with reasonable dispatch. I would, therefore, reverse the decision of the board of review, and return the record of trial to it for further consideration.